UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7471


HOWELL W. WOLTZ, TEP,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:09-cv-00209)


Submitted:   February 28, 2011            Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howell W. Woltz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Howell        W.    Woltz,      a    federal          prisoner,      appeals       the

district court’s orders accepting in part the recommendation of

the    magistrate      judge           and   denying        relief    on     his   28     U.S.C.A.

§ 2241       (West     2006        &     Supp.        2010)     petition,          and        denying

reconsideration of that order.                     We have reviewed the record and

find    no    reversible          error.          Accordingly,         we    affirm       for    the

reasons      stated    by        the    district       court.        See     Woltz       v.    United

States,      No.   5:09-cv-00209             (S.D.     W.     Va.    Sept.    30     &    Oct.   14,

2010).       Further, we deny Woltz’s motion for bail pending appeal.

We    dispense       with    oral       argument       because       the     facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                          AFFIRMED




                                                  2